NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1593-18T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

LAMONT LOPER, a/k/a
LAMONT ROPER,
MUHAMMAD LATIF and
LOTTI LAMONT,

     Defendant-Appellant.
____________________________

                    Submitted February 12, 2020 – Decided May 18, 2020

                    Before Judges Koblitz and Whipple.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Atlantic County, Indictment No. 17-10-2153.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Marcia H. Blum, Assistant Deputy Public
                    Defender, of counsel and on the brief).

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Amanda Gerilyn Schwartz, Deputy
                    Attorney General, of counsel and on the brief).
PER CURIAM

      Defendant Lamont Loper appeals from an October 5, 2018 judgment of

conviction after pleading guilty to second-degree possession of cocaine with the

intent to distribute in a quantity of one-half ounce or more, N.J.S.A. 2C:35-

5(b)(2). We affirm.

      Defendant raises the following issues on appeal:

            POINT I: THE EVIDENCE MUST BE SUPPRESSED
            BECAUSE THE SEARCH WAS THE PRODUCT OF
            AN UNCONSTITUTIONAL DETENTION.

            POINT II: THE SENTENCE VIOLATES THE
            INJUNCTION AGAINST IMPOSITION OF THE
            MAXIMUM PAROLE DISQUALIFIER ON TOP OF
            A MID-RANGE BASE TERM AND WAS IMPOSED
            WITHOUT CONSIDERATION OF A RELEVANT
            MITIGATING FACTOR.

      On October 10, 2017, defendant was indicted for third-degree possession

of a controlled dangerous substance, cocaine, N.J.S.A. 2C:35-10(a)(1); second-

degree possession of cocaine with the intent to distribute in a quantity of one-

half ounce or more, N.J.S.A. 2C:35-5(b)(2); and second-degree possession of

cocaine within 500 feet of certain public property, N.J.S.A. 2C:35-7.1(a).

      The relevant facts are discerned from the transcripts of defendant's

January 18, 2018 suppression hearing and October 5, 2018 sentencing hearing.



                                                                        A-1593-18T3
                                       2
      This case began on May 14, 2017, when Detective Brian Hambrecht of

the Atlantic City Police Department received information from an allegedly

reliable confidential informant (C.I.) that defendant regularly drove from

Bridgeton to Atlantic City carrying drugs he planned to sell. Hambrecht found

a photo of defendant online but took no further action at that time.

      About two months later, around July 11, the C.I. told Hambrecht

defendant drove a black Ford Taurus for his trips from Bridgeton to Atlantic

City via the Atlantic City Expressway. The C.I. stated defendant's wife, whom

he drove to work, rode in the car with him, and that defendant generally arrived

at the toll booth near exit 4 between 2:30 and 3:30 p.m., where he would use the

right cash-only lane. The C.I. also provided Hambrecht with the vehicle's

license plate number and told him where defendant would park the car in

Atlantic City. Hambrecht went to the site in Atlantic City and confirmed that

the make, model, and license number matched the vehicle described by the C.I.

      Two days later, on July 13, Hambrecht was parked on the Atlantic City

Expressway conducting surveillance with other detectives, one of whom was

parked at exit 4. At approximately 2:55 p.m., the other detective "observed the

vehicle with a female in the car come through the toll booth, the right lane, pay




                                                                         A-1593-18T3
                                        3
cash, and drive east . . . towards Atlantic City. . . ." The vehicle then passed

Hambrecht, who followed it and conducted a motor vehicle stop.

      Hambrecht ordered defendant out of the car and told him he received

information that he was transporting drugs. Defendant stated, "I have stuff in

the car," and offered to get the drugs for the detectives. Hambrecht advised

defendant that he did not have to consent to a search, could terminate the search

at any time, and had the right to be present during the search. Defendant signed

a form consenting to a search of the car, and the detectives found nineteen grams

of crack cocaine.

      On January 30, 2018, the court denied defendant's motion to suppress and

issued a written opinion. The court found, based on Hambrecht's testimony, that

the C.I. provided reliable, corroborated information which was very detailed and

not readily available to the average person in the community. The court further

found that Hambrecht reasonably relied upon the information provided by the

C.I., which created a reasonable particularized suspicion that drug activity had

occurred or would occur in the future, which ultimately led to the questioning

of defendant. Although the corroborated tip did not provide the detectives with

enough information to conduct a search, defendant gave informed and voluntary

consent to search the vehicle.


                                                                         A-1593-18T3
                                       4
      On June 6, 2018, defendant entered a negotiated plea to the charge of

second-degree possession of cocaine with the intent to distribute in a quantity

of one-half ounce or more, N.J.S.A. 2C:35-5(b)(2). In exchange for the plea,

the State agreed to recommend a seven-year sentence with three and one-half

years of parole ineligibility. The court sentenced defendant in accordance with

the plea agreement.

      This appeal followed.

                                        I.

      Our review of a motion judge's factual findings in a suppression hearing

is limited. State v. Robinson, 200 N.J. 1, 15 (2009). "We are obliged to uphold

the motion judge's factual findings so long as sufficient credible evidence in the

record supports those findings." State v. Gonzales, 227 N.J. 77, 101 (2016)

(citation omitted). "Those findings warrant particular deference when they are

substantially influenced by [the trial judge's] opportunity to hear and see the

witnesses and to have the 'feel' of the case, which a reviewing court cannot

enjoy." State v. Rockford, 213 N.J. 424, 440 (2013) (alteration in original)

(citations omitted). The suppression court's "findings should be disturbed only

if they are so clearly mistaken that the interests of justice demand intervention

and correction." Robinson, 200 N.J. at 15 (citation and internal quotation marks


                                                                          A-1593-18T3
                                        5
omitted). However, we owe no deference to the trial court's legal conclusions

or interpretations of the legal consequences flowing from established facts, and

we review questions of law de novo. State v. Watts, 223 N.J. 503, 516 (2015).

       Defendant argues the trial court erred in denying his motion to suppress

the drug evidence because the search was the product of an unconstitutional

detention after an unjustified vehicle stop. We disagree.

       "[T]he State bears the burden of proving by a preponderance of the

evidence that a warrantless search or seizure falls within one of the few well -

delineated exceptions to the warrant requirement." State v. Mann, 203 N.J. 328,

337-38 (2010) (citation and internal quotations omitted). "One such exception

is denominated an investigatory stop or a Terry1 stop." Id. at 338. A police

officer may conduct an investigatory stop if it is based on "'specific and

articulable facts which, taken together with rational inferences from those facts,'

give rise to a reasonable suspicion of criminal activity." State v. Birkenmeier,

185 N.J. 552, 561-62 (2006) (quoting State v. Rodriguez, 172 N.J. 117, 126-27

(2002) (quoting Terry v. Ohio, 392 U.S. 1, 21(1968))).

       "It is well established that information provided by an informant can

provide the basis for an investigatory stop." State v. Thomas, 110 N.J. 673, 683


1
    Terry v. Ohio, 392 U.S. 1 (1968).
                                                                           A-1593-18T3
                                        6
(1988).   The court must consider the informant's "veracity and basis of

knowledge." State v. Keyes, 184 N.J. 541, 555 (2005) (citation omitted). "The

veracity factor may be satisfied by demonstrating that the informant has proven

reliable in the past, such as providing dependable information in previous police

investigations." Ibid. The "basis of knowledge" underlying an informant's tip

can be established by "direct evidence of the manner in which the informant

learned of the criminal activity, by details that establish that the informant's

knowledge has been derived from a trustworthy source, or by a prediction of

hard-to-know future events." State v. Williams, 364 N.J. Super. 23, 34-35 (App.

Div. 2003); see also State v. Smith, 155 N.J. 83, 94-95 (1998). When assessing

reliability, courts must give "sufficient weight to the officer's knowledge and

experience and to the rational inferences that could be drawn from the facts

objectively and reasonably viewed in light of the officer's expertise." State v.

Arthur, 149 N.J. 1, 10 (1997).

      Here, the C.I. provided the reasonable and articulable suspicion necessary

to justify an investigative stop of the defendant. The C.I. provided police with

the date and approximate time of defendant's travel, his starting location, the

vehicle defendant would be traveling in, that defendant's wife would be with

him, defendant's direction of travel, including what lane he would use to pay the


                                                                         A-1593-18T3
                                       7
toll, and the approximate time. Based on these details and predictions of future

events, it can be inferred that "the information had a sufficient basis of

knowledge of the underlying criminal conduct."          Smith, 155 N.J. at 95.

Therefore, the officers had reasonable suspicion to conduct an investigatory stop

of defendant. See Birkenmeier, 185 N.J. at 561 (finding reasonable suspicion

based on an informant's tip identifying the defendant, his car, his time of

departure and direction of travel, and that he would be carrying a laundry bag).

                                       II.

      Defendant next argues that the matter must be remanded for a resentencing

because the court did not credit defendant with mitigating factor twelve, and

therefore, it had no mitigating factor to weigh against the aggravating factors in

assessing the propriety of a parole disqualifier.     We review a trial judge's

sentencing under an abuse of discretion standard. State v. Pierce, 188 N.J. 155,

166 n.4 (2006). "[T]rial judges are given wide discretion so long as the sentence

imposed is within the statutory framework." State v. Dalziel, 182 N.J. 494, 500

(2005).

      Defendant argues the court should have credited his cooperation with the

police as a mitigating factor under N.J.S.A. 2C:44-1(b)(12), because during the




                                                                          A-1593-18T3
                                        8
stop he admitted that he had drugs in the car, signed a consent to search form,

and attempted to secure the drugs for the officers. We disagree.

      We have rejected the argument that a confession qualifies as cooperation

under this subsection where the defendant did not identify another perpetrator

or assist in solving other crimes. State v. Read, 397 N.J. Super. 598, 613 (App.

Div. 2008) (finding a "defendant's confession was not entitled to any substantial

weight in determining his sentence in view of its limited benefit to the State");

but see State v. Reed, 211 N.J. Super. 177, 180, 189 (App. Div. 1986) (finding

a defendant who gave a recorded statement may also be entitled to N.J.S.A.

2C:44-1(b)(12) as a mitigating factor). We do not suggest N.J.S.A. 2C:44-

1(b)(12) can never be considered where a defendant confesses but does not assist

in solving other crimes, but here, defendant's confession was of limited use and

the factor was not clearly supported by the record.

      We also reject defendant's argument that the trial court's imposition of the

parole term, without consideration of mitigating factor twelve, was

disproportionate to the base term and therefore excessive. A second-degree

crime under N.J.S.A. 2C:35-5(b)(2) does not carry with it a mandatory period

of parole ineligibility, but N.J.S.A. 2C:43-6(b) states "where the court is clearly

convinced the aggravating factors substantially outweigh the mitigating factors,


                                                                           A-1593-18T3
                                        9
. . ." the court can impose a term of parole ineligibility, provided the term does

not exceed one-half of the base term.

      Our Supreme Court acknowledged "the longest permitted minimum term,

one-half the base term, would ordinarily be imposed only on base terms at or

near the top of the range for that degree of crime," State v. Towey, 114 N.J. 69,

81 (1989), but held that such inconsistencies are not improper if justifiable, id.

at 81-82. Here, the sentencing judge found "aggravating factors three, six and

nine preponderate over the absence of mitigating factors," defendant was

sentenced in accordance with his plea agreement, and defendant also

acknowledged, in his plea agreement, that "the court could, in its discretion,

impose a minimum time in confinement to be served before [becoming] eligible

for parole, which period could be as long as one half of the period of the

custodial sentence imposed." We discern no abuse of the court's discretion.

      Affirmed.




                                                                          A-1593-18T3
                                        10